Citation Nr: 9920772	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder 
(formerly diagnosed as schizophrenia), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1947 to July 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected schizophrenia, undifferentiated type.

The Board notes that the veteran's service-connected 
psychiatric disability was subsequently recharacterized as 
bipolar disorder, and in December 1998, the RO granted an 
increased evaluation of 30 percent.  The veteran is generally 
presumed to be seeking the maximum available by law, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  In this case, the veteran has 
continued to express dissatisfaction with the disability 
rating assigned.


FINDING OF FACT

The veteran's bipolar disorder is currently manifested by 
depressed mood, suspiciousness, occasional anger outbursts 
and panic attacks, but not by flattened affect, 
circumstantial or stereotyped speech, difficulty in 
understanding complex commands, or impaired memory, judgment, 
or abstract thinking.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bipolar disorder have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). ).  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The applicable rating criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (1998) [bipolar disorder], read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

Terms, such as "slight", "moderate" and "severe", are 
not defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1998).  

Terminology such as "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  If it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a determination.  
38 C.F.R. § 4.125(b) (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that in November 1949, the 
veteran was admitted to a military hospital after exhibiting 
bizarre behavior, which required that he be restrained.  He 
was diagnosed with schizophrenic reaction, hebephrenic type.  
Following several months of medical treatment, in June 1950, 
a Physical Evaluation Board found that the veteran's 
disability was not due to his own misconduct, and declared 
him unfit for continued duty.  The veteran was subsequently 
granted an honorable discharge.

In December 1950, the RO granted service connection for 
schizophrenia and assigned a 100 percent disability rating.  
Following two more rating decisions in March 1951 and June 
1957, the veteran's disability rating was lowered to 30 
percent, and then 10 percent, respectively.

Between 1977 and 1985, the veteran was hospitalized on 
several occasions for treatment related to both his 
psychiatric condition and alcohol abuse.

In September 1997, the veteran filed a claim of entitlement 
to an increased evaluation for his service-connected 
disability, which he described as bipolar disorder.  He 
included a letter from his private physician, Dr. K.S., in 
which the physician indicated that the veteran suffers from 
bipolar disorder, which contributes a great deal to his 
disability.

VA outpatient records dated between January 1996 and October 
1997 show ongoing treatment for bipolar disorder.  Regular 
difficulty sleeping and occasional threats from the veteran 
were noted by VA examiners.

In January 1998, a VA psychiatric examination was conducted.  
The veteran reported that he has been married for 41 years, 
but that those 41 years have had a "stormy course" and he 
and his wife separated on numerous occasions, sometimes for 
up to two years at a time.  He also reported that both his 
drinking and his mental condition have caused many of the 
problems in their relationship, but that neither of them 
believes in divorce, which is why they are still married.  He 
described their relationship as good at this time.  The 
veteran reportedly has four daughters from this marriage.  A 
history of alcohol abuse was noted but the veteran indicated 
that he has been sober since August 1997.

The January 1998 VA examiner found the veteran to be neat and 
clean, and appropriate and cooperative, and noted that he 
attended the evaluation on time.  The veteran's speech was 
noted to be coherent, relevant, and focused, with no 
tangentiality or flight of ideas.  His responses were noted 
to be accurate and appropriate, and his mannerism was found 
to be friendly with good eye contact.  The VA examiner 
indicated that no bizarre gestures were noticed, and that the 
veteran appeared to be within average intellectual 
functioning, with sensorium intact, and good recent, remote, 
and immediate memory.  

The VA examiner also noted that the veteran's calculation and 
abstraction were good, and that he had fair judgment and 
insight.  No evidence of a thought disorder or perceptual 
disturbance was found, and the VA examiner concluded that the 
veteran appeared to be stable on medication.

Based on the veteran's history, the 1998 VA examiner 
concluded that the veteran is suffering from bipolar 
effective disorder, mostly manic, which has been self-treated 
with alcohol, which in turn has caused numerous marital and 
legal problems.   The VA examiner noted that the veteran has 
a stable mood, and appeared to have more insight into his 
illness and was taking his medication regularly and attending 
medical visits properly.  His Global Assessment of 
Functioning Score (GAF) was noted to be 70 percent on the day 
of examination and 60 percent the year before. 

In May 1998, a letter was received by the RO from Dr. K.S., 
the veteran's physician.  Dr. K.S. indicated that the proper 
diagnosis for the veteran's disability is bipolar disorder, 
rather then schizophrenia, and asked that the RO correct that 
mistake.


In an August 1998 statement of the case, the RO acknowledged 
Dr. K.S.'s opinion that the veteran's service-connected 
disability is more appropriately diagnosed as bipolar 
disorder.  The RO indicated that regardless of the veteran's 
change in diagnosis, his psychiatric disability is still 
evaluated under the same rating criteria.

In his August 1998 substantive appeal, the veteran contended 
that he has been suffering from severe manic depressive 
illness for over 20 years, and that his symptoms have 
included difficulty sleeping, difficulty thinking clearly, 
suspiciousness, paranoia, auditory hallucinations, violent 
rages, poor judgment, and impulsively doing things that get 
him in trouble.  He indicated that although recent 
medications have helped him, his condition is still 
moderately severe, and he cannot interact with others or 
maintain a normal schedule that would allow him to work.  He 
also indicated that his private physician, Dr. K.S., has 
characterized his condition as chronic, severe, and 
disabling.

In October 1998, Dr. K.S. submitted a letter to the RO.  The 
physician reported that the veteran has been his patient for 
over a year, and that he feels that the veteran suffers from 
a manic depressive illness that prevents him from holding 
employment.  He indicated that the veteran suffers from 
erratic behavior, delusions, lack of sleep, and poor 
judgment, and further indicated that the veteran sometimes 
becomes threatening.  He also described the veteran as 
hyperverbal and agitated, and indicated that he is unable to 
hold either a part-time or full-time job.  The physician 
reported that while he is on his medications, the veteran's 
condition improves only to the point where he can volunteer 
for a few hours a week at most at a VA hospital.

Also in October 1998, the veteran was provided with a local 
hearing.  The veteran testified that he experiences depressed 
moods and periods of anger, and that he reports for medical 
treatment for his disability every three months.  He reported 
that he now does a little yard work and volunteer work at a 
hospital on occasion, but that he has not worked full-time 
for over a year and a half.  He testified that he wakes up 
two or three times a night once or twice a week, and that he 
sometimes has trouble remembering names.  

The veteran further testified that he is still married and 
that he and his wife sometimes go out to dinner.  He also 
testified to regular contact with his daughters and indicated 
that two of them live fairly close to him.  He testified that 
he feels that his disability affects him most of the time, 
and that it causes him diarrhea, and to worry a great deal 
about matters such as finance.  The veteran also testified 
that his disability is one of manic depression, and not 
schizophrenia as he was diagnosed in service.

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided with a recent VA examination, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

The Board notes that the veteran's disability was originally 
diagnosed as schizophrenia.  However, based upon the findings 
of both Dr. K.S. and the 1998 VA examiner, as well as the 
contentions of the veteran himself, the Board concludes that 
the veteran's original diagnosis of schizophrenia was most 
likely in error, and that the veteran's disability is more 
appropriately diagnosed as bipolar disorder.  38 C.F.R. 
§ 4.125(b).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of the 30 percent already assigned for the veteran's 
bipolar disorder under 38 C.F.R. § 4.130, Diagnostic Code 
9432.  In order to warrant the next highest evaluation of 50 
percent, the veteran's disability would have to be manifested 
by symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands, 
impairment of short term or long term memory; impaired 
judgment or abstract thinking; disturbances in motivation and 
mood; and difficulty in establishing or maintaining effective 
social relationships.

However, during his 1998 VA examination, the VA examiner 
specifically found that the veteran's speech was coherent, 
relevant, and focused, with no tangentiality or flight of 
ideas, that his responses were accurate and appropriate, and 
that the veteran showed good recent, remote, and immediate 
memory.  The VA examiner also found that the veteran's 
calculation and abstraction were good, and that he had fair 
judgment and insight.  His GAF score of 70 assigned during 
this examination does reflect the existence of some mild 
symptoms or some difficulty in social or occupational 
functioning, but also indicates that he is generally 
functioning pretty well with some meaningful interpersonal 
relationships.  In fact, during his 1998 VA examination, no 
evidence of a thought disorder or perceptual disturbance was 
found, and the veteran's disability appeared virtually 
asymptomatic.

Additionally, the Board notes that although he has pointed to 
past marital problems as a result of his disability, the 
veteran himself has indicated that his marriage is currently 
going well, and that he maintains good relationships with his 
children.

The Board acknowledges the veteran's contentions regarding 
his own symptomatology, as well as the findings of Dr. K.S., 
who indicated that the veteran experiences erratic behavior, 
delusions, lack of sleep, and poor judgment, and that the 
veteran sometimes becomes threatening.  However, the veteran 
is already rated at 30 percent under Diagnostic Code 9432, 
which contemplates symptoms such as suspiciousness, anxiety, 
depressed mood, chronic sleep impairment, and panic attacks 
of a duration of once a week or less. 

Additionally, although Dr. K.S. has described the veteran's 
disability as "severe", as noted above, terminology such as 
"moderate" and "severe" as used by examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board also recognizes that the veteran's disability has 
been manifested by a wide variety of symptoms at different 
times in the past.  However, under Francisco, 7 Vet. App. at 
58, the present level of disability is of primary concern in 
determining the appropriate rating.  In this case, while the 
veteran may be prone to occasional threats or anger 
outbursts, his overall disability picture, as shown by the 
objective medical evidence of record, more closely 
approximates a disability rating of 30 percent.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of the 30 percent already assigned for the veteran's bipolar 
disorder.


ORDER

Entitlement to an increased evaluation for bipolar disorder 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
    See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


